Citation Nr: 0335773	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from January 1951 to 
September 1954. This appeal arises from a January 1999 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). That rating 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder.

In May 2001, the Board denied the veteran's claim to reopen 
because it found that the evidence was not new and material.  
In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded this issue primarily to readjudicate the issue 
consistent with the motion pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).

In order to comply with the decision of the Court in, the 
veteran should be notified of the evidence and information 
for which he is responsible and that for which VA is 
responsible.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In light of the above, this case must be returned to the RO 
for the development of additional evidence pursuant to VCAA 
as mandated by the Court in its January 2003 Order.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to reopening the veteran's claim 
for service connection for a back 
disorder based on new and material 
evidence.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full.

?	Then, the RO should undertake any 
further actions required to 
comply with the VCAA.  In this 
regard, the RO's attention is 
directed to the Court's January 
2003 Order, dated January 15, 
wherein it is noted, among other 
things, that VA is required to 
inform the veteran of which 
evidence VA will seek to provide 
and which evidence the veteran is 
to provide. 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); see 
also 66 Fed. Reg. 45620-32 
(August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).  

If any development is incomplete, 
appropriate corrective action is to be 
implemented.

2.  Thereafter, the RO should 
readjudicate the issue on appeal listed 
on the title page of this action.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.  The veteran 
should be given the appropriate period of 
time to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


